Case 2:19-mj-00021-MTP Document1 Filed 08/13/19 Page 1 of 3

“AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT a
for the AUG 13 2019

 

 
    
 

 

 

 

 

Southern District of Mississippi 1 BY. ARTHUR.
United States of America )
Wy ) \ \ wot
Luis MENDOZA-Cuella Gabe Nb: a . (J yr) 2
)
)
SS —)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 7, 2019 inthe countyof ——————s Jasper in the
Southern Districtof —_— Mississippi , the defendant(s) violated:
Code Section Offense Description
8 U.S.C. § 1326 (a)(1)& (2) Illegal Reentry

This criminal complaint is based on these facts:

See attached affidavit

a Continued on the attached sheet.

 

LEY <2

Complainant’s sighature

Brent Druery, SA HSI

Printed name and title

Sworn to before me and signed in my presence. (2. (A
Date: 08/13/2019

Judge 's signature

 

 

City andstate: Jackson, Mississippi _ Mike T. Parker, United States Magistrate Judge

Printed name and title

 
Case 2:19-mj-00021-MTP Document 1 Filed 08/13/19 Page 2 of 3

AFFIDAVIT FOR PROBABLE CAUSE FOR
A COMPLAINT AND ARREST WARRANT

I, Brent Druery, being duly sworn, do hereby depose and state the following:
INTRODUCTION AND AGENT BACKGROUND

l. I am employed as a Special Agent with Homeland Security Investigations
(“HSI”), assigned to the Resident Agent in Charge in Jackson, Mississippi. I have been so
employed since November of 2002. I have received training and been assigned to conduct
investigations of criminal violations of the United States Code as enumerated in Titles 8, 18, 19,
21, 22, 31 and various other federal statutes.

2. I submit this affidavit based on information known to me personally from the
investigation, as well as information obtained from others who have investigated the matter or
have personal knowledge of the facts herein. This affidavit is being submitted in support of a
criminal complaint against Luis MENDOZA-Cuella, and, as such, does not include all the
information known to me as part of this investigation, but only information sufficient to establish
probable cause for the issuance of a criminal complaint against Luis MENDOZA-Cuella for
violating Title 8, United States Code, Sections 1326(a)(1) and (2), reentry of removed alien.

PROBABLE CAUSE
3. On August 7, 2019, Immigration and Customs Enforcement (ICE) executed seven
criminal and administrative search warrants at chicken processing company locations across the
Southern District of Mississippi. During the execution of the search warrant at Peco Foods, 95
Commerce Drive, Bay Springs, Mississippi 39338, ICE officials encountered Luis MENDOZA-
Cuella (Alien # XXXXX0545), an illegal alien from Mexico. Record checks for MENDOZA-
Cuella revealed one prior removal by U.S. immigration officials. On or about August 25, 2008,

MENDOZA-Cuella was encountered by U.S. immigration officials in Laurel, Mississippi, during
Case 2:19-mj-00021-MTP Document1 Filed 08/13/19 Page 3 of 3

the execution of a search warrant at Howard Industries Incorporated and was issued a Notice to
Appear. He was thereafter removed to Mexico from Brownsville Gateway, on or about
September 22, 2008. Queries within ICE databases revealed subject has not received consent
from the Attorney General of the United States or Secretary of Homeland Security to apply for
readmission, or to re-enter into the United States.
CONCLUSION
5: Based on these underlying facts and circumstances, as set forth above, it is my
belief that probable cause exists showing that Luis MENDOZA-Cuella, is a citizen and national
of Mexico, who reentered and was found in the United States after deportation and removal
without having first obtained the express consent of the Attorney General of the United States or
the Secretary of the Department of Homeland Security, in violation of Title 8, United States
Code, Section 1326(a)(1) and (2).
Respectfully submitted,
At
YEW YA 2
Brent Druery a

Special Agent
Homeland Security Investigations

 

SWORN to before me on this \$ day of August, 2019.

[Loe aL

UNITED STATES MAGISTRATE JUDGE

 
